DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 is amended. Claim 3 is cancelled. Claims 1-2 & 4-6 are currently pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa (US 2008/0143337 A1) in view of Tyler (US 2014/0186693 A1) and Honda (US 2018/0212284 A1) and evidenced by Yoshida (US 2020/0028199 A1).
Regarding claims 1-2, Fujikawa teaches a method for causing an internal short circuit and evaluation of a battery and a cell pack (i.e including a plurality of batteries), the method comprising attaching a heating means such as a heat generator preferably including a soldering iron to an outer part of the battery which preferably includes a connection area between a housing of the battery and a current-collecting terminal ([0046]-[0054], [0058], [0086]-[0089]). In a specific embodiment, Fujikawa notes that the above method results in a short-circuit by heating to a temperature equal to or higher than the melting point of an insulating layer to melt the insulating layer ([0046]). The insulating layer corresponds essentially to a separator which is placed between a positive electrode and a negative electrode of lithium secondary batteries as disclosed in Fujikawa ([0003]). Each battery (i.e unit cell) comprises an electrode group including a positive electrode, a negative electrode, and an insulating layer for electrically insulating the positive and negative electrodes from each other, the electrodes and the insulating layer being wound or laminated; an electrolyte; a housing for housing the electrode group and the electrolyte; and a current-collecting terminal for electrically connecting the electrode group and the housing ([0014]). Thus, according to Fukijaka’s seventh embodiment ([0046]), a specific battery (i.e unit cell) can be short-circuited by attaching a heating means such as a heat generator preferably including a soldering iron to an outer part of the battery which preferably includes a connection area between a housing of the battery and a current-collecting terminal in order to melt the insulating layer (i.e separator). 								However, Fujikawa is silent as to a specific structure for the cell pack and is thus silent as to the cell pack comprising a plurality of unit cells, each having an electrode body formed by interposing a separator between a positive electrode and a negative electrode, and a cell case for accommodating the electrode body; connecting members for connecting each of the unit cells; a 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa (US 2008/0143337 A1) in view of Tyler (US 2014/0186693 A1) and Honda (US 2018/0212284 A1) and evidenced by Yoshida (US 2020/0028199 A1), as applied to claims 1-2 above, and further in view of Yong (US 2013/0209861 A1).
Regarding claim 4, Fujikawa as modified by Tyler teaches the method of claim 1 as shown above. Fujikawa further teaches the insulating layer to be melted via the heating means being made up of a polyolefin such as polyethylene ([0117]) but is silent as to setting the heating temperature from 200°C to 250°C.									Yong teaches polyethylene and propylene, as well as other heat-resistant polymers such as polyethylene terephthalate and polycarbonate as materials for lithium-ion battery separators which have a melting point of 200°C or higher ([0060]). 							Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to set the heating temperature of the heating means to 200°C to 250°C because such a temperature range is sufficient to cause conventional battery separators made up of polyethylene to melt, thereby causing an internal short-circuit as evidenced by Yong above.     

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa (US 2008/0143337 A1) in view of Tyler (US 2014/0186693 A1) and Honda (US 2018/0212284 A1) and evidenced by Yoshida (US 2020/0028199 A1), as applied to claims 1-2 above, and further in view of Shoji (JP 2006294531 A, as provided in the IDS mailed on 05/01/2018).
Regarding claim 5, Fujikawa as modified by Tyler teaches the method of claim 1, as shown above, but is silent as to the heating means being a heater provided with a heating wire .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa (US 2008/0143337 A1) in view of Tyler (US 2014/0186693 A1) and Honda (US 2018/0212284 A1) and evidenced by Yoshida (US 2020/0028199 A1), as applied to claims 1-2 above, and further in view of Umeyama (US 2015/0333323 A1).
Regarding claim 6, Fujikawa as modified Tyler teaches the method of claim 1, as shown above, but is silent as a current interrupting device for blocking a conduction path inside of the unit cell when the unit is in an overcharged state is provided at at least one of the positive electrode terminal and the negative electrode terminal.							Umeyama teaches a current interrupting device for blocking a conduction path inside a unit cell when the unit cell is in an overcharged state being provided at the positive electrode terminal (Fig. 2; [0047]).											It would have been obvious to one of ordinary skill in the art, before the effective filing . 

Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive. In response to applicant’s arguments that Honda does not fairly teach or suggest setting a sensitivity of the smoke sensor such that the smoke sensor is configured to detect the smoke generated from the specific single unit cell, the examiner respectfully disagrees.			In particular, applicant argues that “Honda teaches away from setting a sensitivity of the smoke sensor such that the smoke sensor is configured to detect a very small amount of smoke generated from the specific single unit cell”. However, contrary to applicant’s assertions, Honda’s teaches setting the sensitivity of the smoke sensor based on a predetermined threshold value above which the smoke is required to be discharged from a container of the cell pack so that the gas concentration inside the container can be maintained more efficiently at a safe level in accordance with a certain standard ([0051]-[0053]). Thus, Honda teaches the smoke sensor being configured to detect smoke generated from a unit cell in a cell pack. Furthermore, it is noted that Honda is not directed to increasing the gas detection sensitivity based on raising the gas concentration by sealing the container as applicant presently contends. Rather, Honda’s configuration improves/increases the gas detection sensitivity by ensuring that the container of the cell pack is initially in a closed state to ensure that the gas detection value (measured gas concentration) can be obtained at a higher accuracy before opening a first outlet of the container .     
	Thus, in view of the foregoing, claims 1-2 & 4-6 stand rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
	

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727